

116 S3228 IS: Justice for Victims of Hate Crimes Act
U.S. Senate
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3228IN THE SENATE OF THE UNITED STATESJanuary 28, 2020Ms. Klobuchar (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 249 of title 18, United States Code, relating to hate crimes, to clarify the
			 motive requirement. 
	
 1.Short titleThis Act may be cited as the Justice for Victims of Hate Crimes Act. 2.Motive requirement for hate crimesSection 249(c) of title 18, United States Code, is amended—
 (1)by redesignating paragraphs (1) through (5) as paragraphs (2) through (6), respectively; and (2)by inserting before paragraph (2), as so redesignated, the following:
				
 (1)the term because of means that the actual or perceived protected characteristic of the victim was a substantial motivating factor in the offense;.